Case 19-16112-pmm Doc -1 Filed 09/08/20 Entered 09/08/20 16:36:00   Desc
                 Exhibit A Escrow Analysis Page 1 of 3




                    Exhibit “A”
        Case 19-16112-pmm Doc -1 Filed 09/08/20 Entered 09/08/20 16:36:00 Desc
                         Exhibit A Escrow Analysis
                                          ANTICIPATEDPage 2 of
                                                      ESCROW   3
                                                             ACCOUNT DISBURSEMENTS
                                                                                        MORTGAGE INS                                        $455.64
                                                  P.O. Box 331409                       COUNTY TAX                                          $726.22
                                                  Miami FL 33233-1409                   TAXES                                               $307.72
                                                                                        TAXES                                             $3,266.77
                                                                                        HAZARD INS                                        $1,288.00
     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT                                         Total                                             $6,044.35
     AND CHANGE OF PAYMENT NOTICE PREPARED FOR                                                                            $6,044.35 / 12 months =
     ACCOUNT NUMBER:                                                                    Escrow Payment Calculation                $503.69
     ESCROW ANALYSIS DATE: 08/26/2020
                                                                                                 NEW PAYMENT IS AS FOLLOWS:
                                                                                                 Principal and Interest                       $922.43
Nicholas Ramos
                                                                                                 Required Escrow Payment                      $503.69
C/O Jose C Campos                                                                                Shortage/Surplus Spread
#Law Off Jose C. Campos Esq                                                                      Optional Coverages
#                                                                                                Buydown or Assistance Payments
251 East Broad Street                                                                            Other
Bethlehem, PA 18018
                                                                                                 Total Payment                               $1,426.12
                                                                                                 New Payment Effective Date:                10/01/2020
                                                                                                 Current Payment Due Date:                  11/01/2019

     This statement provides a detailed summary of activity related to your escrow account. Bayview Loan Servicing maintains your escrow
     account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be disbursed from
     your account over the next twelve months are summarized above.

                                                    ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

     The following estimate of activity in your escrow account from 10/2020 through 09/2021 is provided for your information. All payments
     we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
     Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
     with the actual activity in your account at the end of the next escrow account computation year.

         PAYMENTS TO                                         PAYMENTS FROM                                                   ESCROW ACCOUNT
       ESCROW ACCOUNT          ------------------------     ESCROW ACCOUNT         ------------------------                      BALANCE
                                      MIP/PMI             FLOOD HAZ. INS. WIND INS.           TAXES           TAX DESC.    PROJECTED    REQUIRED
     MONTH
     STARTING BAL                                                                                                             $3,358.73-1       $931.512
     OCT 20          $503.69           $37.97                                                                                 $2,893.01-       $1,397.23
     NOV 20          $503.69           $37.97                                                                                 $2,427.29-       $1,862.95
     DEC 20          $503.69           $37.97                                                                                 $1,961.57-       $2,328.67
     JAN 21          $503.69           $37.97                                                                                 $1,495.85-       $2,794.39
     FEB 21          $503.69           $37.97                                                                                 $1,030.13-       $3,260.11
     MAR 21          $503.69           $37.97                                                     $726.22 COUNTY TAX          $1,290.63-       $2,999.61
     APR 21          $503.69           $37.97                                                                                   $824.91-       $3,465.33
     APR 21                                                                                       $307.72 TOWN TAX            $1,132.63-       $3,157.61
     MAY 21          $503.69           $37.97                                                                                   $666.91-       $3,623.33
     JUN 21          $503.69           $37.97                                                                                   $201.19-       $4,089.05
     JUL 21          $503.69           $37.97                                                                                   $264.53        $4,554.77
     AUG 21          $503.69           $37.97                                                                                   $730.25        $5,020.49
     AUG 21                                                                                     $3,266.77 SCHOOL TAX          $2,536.52-       $1,753.72
     SEP 21          $503.69           $37.97                                                                                 $2,070.80-       $2,219.44
     SEP 21                                                         $1,288.00                                                 $3,358.80-*        $931.44 LP
     Total                           $455.64                        $1,288.00                   $4,300.71

     (1) Your current escrow balance is negative $9,287.83. To project the next year’s tax and insurance payment we added $6,005.04 for
     payments not yet made and subtracted $75.94 for disbursement not yet made. This brings your projected starting balance to negative
     $3,358.73 (see breakdown on next page).

     (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $931.44 (cushion) which is 1/6 of the
     anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
     permitted (excluding MIP/PMI).

     (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be negative $3,358.80. Your bankruptcy escrow
     claim amount of $6,246.00 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy
     escrow claim amount and cushion is $1,955.76. This results in a surplus once all the payments not yet made for the tax and insurance
     portion are received.

     (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
     balance of $931.51 to arrive at the lowest (LP) required escrow balance.

     The projected escrow surplus is only valid for loans that are current at the time of the analysis. An account is current if payment is
     received within 30 days of the payment due date.

     This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
     date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
     (and insurance if applicable) that will come due after your current bankruptcy filing date.

     IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
     ATTORNEY.
           Case 19-16112-pmm Doc -1 Filed 09/08/20 Entered 09/08/20 16:36:00                                                                    Desc
                     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
                               Exhibit A Escrow Analysis Page 3 of 3
        Account Number:                                                             Name: Nicholas Ramos
        This is a statement of actual activity in your escrow account from 10/2019 through 09/2020. Last year's projections are next to
        the actual activity. Your mortgage payment for the past year was $1,422.85 of which $922.43 was for principal and interest and
        $500.42 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate either in the date or the
 



        amount. An 'E' indicates a projected disbursement or payment.
        Your anticipated low point may or may not have been reached based on one or more of the following factors:
                       PAYMENT(S)                                       TAXES                                        INSURANCE
        • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
          less than OR greater than expected         changed                                        •   Coverage changed
        • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
          earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later





        • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected
          escrow                                     expected                                       •   Premium was not paid
        • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
          entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                     • New tax escrow requirement paid                  paid
                                                                                                    •   Force placed insurance premium paid
                  PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                   PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
        MONTH
        STARTING BAL                                                                                                      $924.89      $5,321.10-
        OCT          $500.42           $0.00   *               $37.97          $37.97          PMI PREMIUM              $1,387.34      $5,359.07-
        NOV          $500.42           $0.00   *               $37.97          $37.97          PMI PREMIUM              $1,849.79      $5,397.04-
        DEC          $500.42           $0.00   *               $37.97          $37.97          PMI PREMIUM              $2,312.24      $5,435.01-
        JAN          $500.42           $0.00   *               $37.97          $37.97          PMI PREMIUM              $2,774.69      $5,472.98-
        FEB          $500.42       $1,000.84   *               $37.97          $37.97          PMI PREMIUM              $3,237.14      $4,510.11-
        FEB                                                                  $726.22    *      COUNTY TAX               $3,237.14      $5,236.33-
        MAR          $500.42            $0.00 *                $37.97          $37.97          PMI PREMIUM              $3,699.59      $5,274.30-
        MAR                                                   $726.22           $0.00   *      COUNTY TAX               $2,973.37      $5,274.30-
        MAR                                                                  $307.72    *       TOWN TAX                $2,973.37      $5,582.02-
        APR          $500.42            $0.00 *                $37.97          $37.97          PMI PREMIUM              $3,435.82      $5,619.99-
        APR                                                  $307.72            $0.00   *       TOWN TAX                $3,128.10      $5,619.99- L
        MAY          $500.42         $500.42                   $37.97          $37.97          PMI PREMIUM              $3,590.55      $5,157.54-
        JUN          $500.42         $500.42                   $37.97          $37.97          PMI PREMIUM              $4,053.00      $4,695.09-
        JUL          $500.42           $0.00 *                 $37.97          $37.97          PMI PREMIUM              $4,515.45      $4,733.06-
        AUG          $500.42       $5,504.62 *E                $37.97          $37.97    E     PMI PREMIUM              $4,977.90        $733.59
        AUG                                                 $3,267.45       $3,266.77   *      SCHOOL TAX               $1,710.45      $2,533.18-
        AUG                                                                 $1,288.00   *      HAZARD INS               $1,710.45      $3,821.18-
        SEP          $500.42         $500.42 E                 $37.97          $37.97     E    PMI PREMIUM              $2,172.90      $3,358.73-
        SEP                                                 $1,248.00           $0.00   *     HAZARD INSUR                $924.90      $3,358.73-
        Total      $6,005.04       $8,006.72                $6,005.03       $6,044.35
                                                                 * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                            'E' = projected disbursement or payment
                                                                                                                         ‘L’ = Lowest Escrow Balance
        Starting Projected Escrow Balance:
        Current Escrow Balance             $9,287.83-
        Payments Not Yet Made              $6,005.04
        Disbursements Not Yet Made            $75.94
        Projected Escrow Balance           $3,358.73-

        The above table may not show one scheduled PMI payment from the escrow account.

        At the time of your escrow account review, your expected lowest balance was $924.90 (cushion) or 1/6 of the anticipated
        escrow payment. Your actual lowest escrow balance was negative $5,619.99, as shown in the above "Account History".

        Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
        obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
        pay the mortgage debt.

        Bayview Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will be
        used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
        under Title 11 of the United States Code, this notice is for compliance with non-bankruptcy law and/or informational purposes
        only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
        this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
        that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
        still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
        attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
        Bayview Loan Servicing, LLC., NMLS no.             .

        Should you require additional information, please call Customer Service: 1-800-457-5105
        Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
        www.bayviewloanservicing.com
